Listing Report:Supplement No. 171 dated Feb 17, 2010 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Listing Report supplements the prospectus dated Jul 13, 2009 and provides information about each loan request (referred to as a "listing") and series of Borrower Payment Dependent Notes (the "Notes") we are currently offering. Prospective investors should read this Listing Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. The following series of Notes are currently being offered: Borrower Payment Dependent Notes Series 420271 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $12,000.00 Prosper Rating: D Auction Duration: 7 days Term: 36 months Estimated loss: 10.0% Starting lender yield: 15.00% Starting borrower rate/APR: 16.00% / 18.18% Starting monthly payment: $421.88 Auction yield range: 11.05% - 15.00% Estimated loss impact: 10.34% Lender servicing fee: 1.00% Estimated return: 4.66% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans.The Estimated Return presented does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper scores: First credit line: Nov-1997 Debt/Income ratio: 20% Basic (1-10): 7 Inquiries last 6m: 0 Employment status: Full-time employee Enhanced (1-5): 4 Current / open credit lines: 8 / 8 Length of status: 2y 9m Credit score: 700-719 (Feb-2010) Total credit lines: 11 Occupation: Administrative Assi Now delinquent: 0 Revolving credit balance: $54,504 Stated income: $50,000-$74,999 Amount delinquent: $0 Bankcard utilization: 60% Public records last 12m / 10y: 0/ 0 Homeownership: No Delinquencies in last 7y: 0 Screen name: listing-forte Borrower's state: NewYork Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description consolidation Purpose of loan:This loan will be used to consolidate my current credit cards.My financial situation:I am a good candidate for this loan because I have a steady and secure job (my father owns the company) and have always been current with my credit card bills and have never defaulted or filed for bankruptcy. Further, I have a financially strong guarantor. Also, please note that my profile statistics show that my current revolving balance is $54,000, however, my personal debt is $12,000 which is the amount I am requesting, the? remaining $42,200 is a credit card that my father owns which lists me as a user but he is responsible for paying, which he does. Its a family card. I hope my revolving balance does not worry you. Feel free to address any issues with me. Information in the Description is not verified. Borrower Payment Dependent Notes Series 446609 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $15,000.00 Prosper Rating: HR Auction Duration: 7 days Term: 36 months Estimated loss: 34.5% Starting lender yield: 19.00% Starting borrower rate/APR: 20.00% / 22.24% Starting monthly payment: $557.45 Auction yield range: 17.05% - 19.00% Estimated loss impact: 35.56% Lender servicing fee: 1.00% Estimated return: -16.56% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans.The Estimated Return presented does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper scores: First credit line: Jul-1994 Debt/Income ratio: Self-employed (DTI Not Calculated) Basic (1-10): 1 Inquiries last 6m: 1 Employment status: Self-employed Enhanced (1-5): 2 Current / open credit lines: 8 / 9 Length of status: 1y 6m Credit score: 660-679 (Feb-2010) Total credit lines: 23 Occupation: Other Now delinquent: 1 Revolving credit balance: $19,439 Stated income: $50,000-$74,999 Amount delinquent: $504 Bankcard utilization: 91% Public records last 12m / 10y: 0/ 0 Homeownership: Yes Delinquencies in last 7y: 0 Screen name: Rpods Borrower's state: Minnesota Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description ESTAB. AUTO REPAIR CENTER CAPITAL Purpose of loan: This loan will be used to provide capital injection to my business for inventory purchase. Due to recent growth the company has had to tap into its reserves and created a stagnant cash flow situation. My goal with this loan is to purchase approximately $10,000.00 in inventory and keep $5,000.00 in reserves. By taking this step I will be able to increase?cash flow immediately while we move into our busy season and begin rebuilding reserves for next winter. This loan will be paid off in 18-24 months.My financial situation:I am the owner/operator of a medium sized, 15 year old auto repair and vehicle accessory center. I am a good candidate for this loan because I am an extremely hard working entrepreneur with a well established business. My goals are clear and I have a very good handle on where I am going tomorrow. The current economic condition has proven good for the auto repair industry as consumers have chosen to repair as opposed to replace their vehicles. The business is rapidly growing with current sales forecast at $680,000.00. The Business operates with a profit margin of %48 and fixed annual expense below industry standard at $240,000.00 including owners? salary. I recently expanded, purchased a neighboring business, and purchased the building my business occupies and have plans for further growth. I believe that a good business plan is everything, without it you are just throwing darts. Information in the Description is not verified. Borrower Payment Dependent Notes Series 446757 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $8,000.00 Prosper Rating: C Auction Duration: 7 days Term: 36 months Estimated loss: 6.5% Starting lender yield: 21.07% Starting borrower rate/APR: 22.07% / 24.33% Starting monthly payment: $305.81 Auction yield range: 8.05% - 21.07% Estimated loss impact: 7.00% Lender servicing fee: 1.00% Estimated return: 14.07% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans.The Estimated Return presented does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper scores: First credit line: Aug-1991 Debt/Income ratio: 65% Basic (1-10): 9 Inquiries last 6m: 0 Employment status: Full-time employee Enhanced (1-5): 3 Current / open credit lines: 21 / 20 Length of status: 15y 6m Credit score: 660-679 (Jan-2010) Total credit lines: 38 Occupation: Teacher Now delinquent: 0 Revolving credit balance: $45,021 Stated income: $25,000-$49,999 Amount delinquent: $0 Bankcard utilization: 61% Public records last 12m / 10y: 0/ 0 Homeownership: No Delinquencies in last 7y: 0 Screen name: mongoose9 Borrower's state: Tennessee Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Pay Dell - Zero Delinquencies Purpose of loan:The purpose of this loan is to consolidate two of my highest-rated credit card accounts into a more manageable payment plan. The two accounts are Dell Financial $2500 @ 22.24% and Capital One which is $10000 @ 24.25%.?Although the amount requested will not be enough to pay?all of the Capital One, the remaining balance will be paid with our income tax refund.?My financial situation:I am a good candidate for this loan because I am a teacher and have a very steady income. I've been teaching kindergarten for 16 years now. My husband has a good job and has been with the same company for 20 years as an industrial plumber. He makes around $49,000 a year. He has never had a credit card and has no open loans. We have a small farm that is worth $125,000. It has been completely paid for 4 years now.? I have zero delinquencies and pay our bills on time each month.??
